Exhibit 10.1

Execution Version

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of
September 28, 2017 by and among comScore, Inc. (the “Company”) and the entities
and natural persons set forth in the signature pages hereto
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications regarding the Company;

WHEREAS, as of the date hereof, Starboard has a combined beneficial and economic
ownership interest in shares of the common stock, par value $0.001 per share, of
the Company (the “Common Stock”) totaling, in the aggregate, 2,775,000 shares,
or approximately 4.8% of the Common Stock issued and outstanding on the date
hereof (“Starboard’s Ownership”);

WHEREAS, the Board of Directors of the Company (the “Board”) has considered the
qualifications of Wesley Nichols, Paul Reilly and Bryan Wiener (the “Independent
Appointees”); and

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Appointments; Leadership Structure and Related Agreements.

(a) Board Appointments.

i. The Company agrees that in accordance with the Company’s Amended and Restated
Certificate of Incorporation (the “Charter”) and Amended and Restated By-Laws
(the “Bylaws”), Delaware law and this Agreement, no later than three
(3) business days following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions (including
by increasing the size of the Board) to appoint the Independent Appointees to
the Board and apportion the Independent Appointees among the classes of
directors such that the Independent Appointees and the five (5) directors
serving on the Board immediately prior to the execution of this Agreement are
apportioned among the classes of directors as set forth on Exhibit A.

ii. In addition to the Independent Appointees, during the Standstill Period (as
defined below), Starboard shall have the right to recommend two additional
directors for appointment to the Board as follows: (A) an individual who meets
the criteria set forth in Section 1(a)(iv) (the “Additional Independent
Appointee”) and (B) an individual that is either



--------------------------------------------------------------------------------

(1) one (1) of Starboard’s partners or (2) another individual who meets the
criteria set forth in Section 1(a)(iv) (the “Starboard Appointee”), provided
that with respect to the appointment of the Starboard Appointee, such
appointment right shall continue so long as Starboard’s Ownership is at least
the lesser of 4.0% of the Company’s then outstanding Common Stock and 2,292,169
shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) (the “Minimum Ownership
Threshold”). If the Starboard Appointee is one of Starboard’s partners, then
such Starboard partner will be approved and appointed to the Board no later than
five (5) business days following the submission of all completed documentation
required by Sections 1(i)(iv) and 1(i)(v) and so long as such Starboard partner
qualifies as “independent” pursuant to Applicable Exchange Standards (as defined
below). With respect to the appointment of any Starboard Appointee who is not a
Starboard partner and the Additional Independent Appointee, the Parties shall
follow the procedures set forth in Section 1(a)(v). For the avoidance of doubt,
if the Additional Independent Appointee and/or the Starboard Appointee, as the
case may be, are appointed to the Board prior to the mailing of the Company’s
definitive proxy statement for the next annual meeting of stockholders of the
Company (the “Next Annual Meeting”), the Starboard Appointee and/or the
Additional Independent Appointee shall stand for election at the Next Annual
Meeting along with the other Director Nominees (as defined below). Subject to
any amendments to the Charter or Bylaws solely as they may relate to the terms
of any directors, the Starboard Appointee shall serve as a Class II director
with a term expiring at the Company’s 2021 annual meeting of stockholders and
the Additional Independent Appointee shall serve as a Class III director with a
term expiring at the Company’s 2019 annual meeting of stockholders (the “2019
Annual Meeting”).

iii. In addition to the Starboard Appointee, the Additional Independent
Appointee and the Independent Appointees, during the Standstill Period,
Starboard shall have the right to recommend one additional independent director
to the Board who shall be appointed to the Board in accordance with the
procedures set forth in Section 1(a)(v) (the “Conditional Independent Appointee”
and, together with the Independent Appointees, the Starboard Appointee and the
Additional Independent Appointee, the “Appointed Directors”) if and only if
(A) Starboard’s Ownership meets the Minimum Ownership Threshold and (B) the
Company has not filed with the Securities and Exchange Commission (the “SEC”)
any or all of the audited financial statements for the Company’s fiscal years
ended December 31, 2015, December 31, 2016 and December 31, 2017 (collectively,
the “Audited Financial Statements”) on or prior to March 31, 2018 (the “Filing
Deadline”); provided, however, that the Company shall have no obligation to
appoint the Conditional Independent Appointee in accordance with the terms of
this Agreement if the Audited Financial Statements are filed with the SEC no
later than thirty (30) days after the Filing Deadline. For the avoidance of
doubt, if the Conditional Independent Appointee is appointed prior to the
mailing of the Company’s definitive proxy statement for the Next Annual Meeting,
the Conditional Independent Appointee shall stand for election at the Next
Annual Meeting along with the other Director Nominees. Subject to any amendments
to the Charter or Bylaws solely as they may relate to the terms of any
directors, the Conditional Independent Appointee shall serve as a Class I
director with a term expiring at the Company’s 2020 annual meeting of
stockholders.

 

2



--------------------------------------------------------------------------------

iv. Any Starboard Appointee who is not a partner of Starboard, any Additional
Independent Appointee and any Conditional Independent Appointee (each an
“Additional Independent Director”) must (A) be reasonably acceptable to the
Board (such acceptance not to be unreasonably withheld), (B) be independent of
Starboard (for the avoidance of doubt, the nomination by Starboard of such
person to serve on the board of another company shall not (in and of itself)
cause such person not to be deemed independent of Starboard), (C) qualify as
“independent” pursuant to Nasdaq Stock Market listing standards (or applicable
requirements of such other national securities exchange designated as the
primary market on which the Company’s Common Stock is listed for trading
(the “Applicable Exchange Standards”)), (D) have the relevant financial and
business experience to be a director of the Company, and (E) meet the Company’s
publicly disclosed guidelines and policies with respect to service on the Board
(the “Corporate Governance Guidelines and Policies”) as in effect as of the date
of this Agreement (clauses (C) through (E), the “Director Criteria”).

v. The Company’s Nominating and Governance Committee (the “Nominating and
Governance Committee”) shall make its determination and recommendation regarding
whether an Additional Independent Director meets the criteria set forth in
clauses (A) through (E) in Section 1(a)(iv) within five (5) business days after
(A) such Additional Independent Director candidate has submitted to the Company
the documentation required by Section 1(i)(v) and (B) representatives of the
Board have conducted customary interview(s) of such Additional Independent
Director candidate. The Company shall use its reasonable best efforts to conduct
any interview(s) contemplated by this Section 1(a)(v) as promptly as
practicable, but in any case, assuming reasonable availability of the applicable
Additional Independent Director candidate, within ten (10) business days, after
Starboard’s submission of such Additional Independent Director candidate. In the
event the Nominating and Governance Committee does not accept an Additional
Independent Director candidate recommended by Starboard, Starboard shall have
the right to recommend further Additional Independent Director candidate(s)
whose appointment shall be subject to the Nominating and Governance Committee
recommending such person in accordance with the procedures described above. Upon
the recommendation of an Additional Independent Director by the Nominating and
Governance Committee, the Board shall vote on the appointment of such Additional
Independent Director to the Board no later than five (5) calendar days after the
Nominating and Governance Committee’s recommendation of such Additional
Independent Director and shall take all necessary actions (including by
increasing the size of the Board) to appoint such Additional Independent
Director to the Board; provided, however, that if the Board does not elect such
Additional Independent Director to the Board pursuant to this Section 1(a)(v),
the Parties shall continue to follow the procedures of this Section 1(a)(v)
until an Additional Independent Director is elected to the Board.

vi. At the Next Annual Meeting and at any other annual meeting of stockholders
of the Company held during the Standstill Period, the Board will nominate and
recommend, and the Company will support and solicit proxies only for the
following directors: (A) the Independent Appointees; (B) the Starboard Appointee
(if appointed as of such time); (C) the Additional Independent Appointee (if
appointed as of such time); (D) the Conditional Independent Appointee (if
appointed as of such time); (E) five (5) additional directors recommended by the
Nominating and Governance Committee (such five (5) additional directors,
the “Additional Directors”); and (F) any other director that may be appointed
pursuant to Section 1(a)(viii) (the directors referred to in clauses (A) through
(F), collectively and to the extent appointed as of such time, the “Director
Nominees”). For the avoidance of

 

3



--------------------------------------------------------------------------------

doubt, the Company shall recommend, support and solicit proxies for the election
of the Independent Appointees, the Starboard Appointee (if appointed as of such
time), the Additional Independent Appointee (if appointed as of such time) and
the Conditional Independent Appointee (if appointed as of such time) in the same
manner as for the Additional Directors at the Next Annual Meeting and at any
other annual meeting of stockholders of the Company held during the Standstill
Period.

vii. If any Appointed Director (or any Starboard Replacement Director (as
defined below)) is unable or unwilling to serve as a director, resigns as a
director or is removed as a director prior to the expiration of the Standstill
Period, and at such time Starboard’s Ownership is at least the lesser of 3.0% of
the Company’s then outstanding Common Stock and 1,719,127 shares of Common Stock
(subject to adjustment for stock splits, reclassifications, combinations and
similar adjustments), Starboard shall have the ability to recommend a substitute
person(s) in accordance with this Section 1(a)(vii) (any such replacement
nominee shall be referred to as a “Starboard Replacement Director”). For the
avoidance of doubt, any Starboard Replacement Director replacing the Starboard
Appointee (irrespective of whether such Starboard Appointee is a Starboard
partner) can be either (A) a Starboard partner or (B) another individual who
meets the criteria set forth in this Section 1(a)(vii). Any Starboard
Replacement Director must satisfy the Director Criteria and, in the case of any
Starboard Replacement Director who is not a Starboard partner, must be
(A) reasonably acceptable to the Board (such acceptance not to be unreasonably
withheld) and (B) independent of Starboard (for the avoidance of doubt, the
nomination by Starboard of such person to serve on the board of another company
shall not (in and of itself) cause such person not to be deemed independent of
Starboard). Any Starboard Replacement Director who is replacing the Starboard
Appointee and who is a partner of Starboard will be approved and appointed to
the Board no later than five (5) business days following the submission of all
completed documentation required by Sections 1(i)(iv) and 1(i)(v) so long as
such Starboard Replacement Director qualifies as “independent” pursuant to the
Applicable Exchange Standards. The Nominating and Governance Committee shall
make its determination and recommendation regarding whether such Starboard
Replacement Director (other than any Starboard Replacement Director who is a
Starboard partner, who is covered by the prior sentence) meets the foregoing
criteria within five (5) business days after (1) such nominee has submitted to
the Company the documentation required by Section 1(i)(v) and
(2) representatives of the Board have conducted customary interview(s) of such
nominee. The Company shall use its reasonable best efforts to conduct any
interview(s) contemplated by this Section 1(a)(vii) as promptly as practicable,
but in any case, assuming reasonable availability of the nominee, within ten
(10) business days after Starboard’s submission of such nominee. In the event
the Nominating and Governance Committee does not accept a person recommended by
Starboard as the Starboard Replacement Director, Starboard shall have the right
to recommend additional substitute person(s) whose appointment shall be subject
to the Nominating and Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of a
Starboard Replacement Director nominee by the Nominating and Governance
Committee, the Board shall vote on the appointment of such Starboard Replacement
Director to the Board no later than five (5) business days after the Nominating
and Governance Committee recommendation of such Starboard Replacement Director;
provided, however, that if the Board does not elect such Starboard Replacement
Director to the Board pursuant to this Section 1(a)(vii), the Parties shall
continue to follow the procedures of this Section 1(a)(vii)

 

4



--------------------------------------------------------------------------------

until a Starboard Replacement Director is elected to the Board. Upon a Starboard
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint such
Starboard Replacement Director to any applicable committee of the Board of which
the replaced director was a member immediately prior to such director’s
resignation or removal. Until such time as any Starboard Replacement Director is
appointed to any applicable committee, one of the other Appointed Directors (as
designated by Starboard) will serve as an interim member of such applicable
committee. Any Starboard Replacement Director designated pursuant to this
Section 1(a)(vii) that is replacing an Appointed Director prior to the mailing
of the Company’s definitive proxy statement for the Next Annual Meeting shall
stand for election at the Next Annual Meeting together with the other Director
Nominees.

viii. During the period commencing with the date hereof through the expiration
or termination of the Standstill Period, the Board and all applicable committees
of the Board shall take all necessary actions (including with respect to
nominations for election at the Next Annual Meeting or at any other annual
meeting of stockholders of the Company held during the Standstill Period) so
that the size of the Board is no more than eight (8) directors; provided,
however, the Board may be increased during this period solely to accommodate
(A) the Starboard Appointee, (B) the Additional Independent Appointee, (C) the
Conditional Independent Appointee and (D) one (1) additional director designated
by a non-Starboard investor as a condition of any Offering (as defined below).

(b) Nominating and Governance Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Jacques Kerrest, Susan Riley and Bryan Wiener to the Nominating and Governance
Committee and to appoint Jacques Kerrest as its chairman. During the Standstill
Period, unless otherwise agreed by the Nominating and Governance Committee, the
Nominating and Governance Committee shall be comprised of three (3) directors,
consisting of Jacques Kerrest, Susan Riley and Bryan Wiener (so long as such
directors are serving on the Board and continue to meet the qualifications for
service on such committee).

(c) Compensation Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Susan Riley, Brent Rosenthal, Paul Reilly, and Wesley Nichols to the Company’s
Compensation Committee (the “Compensation Committee”) and to appoint Paul Reilly
as its chairman. During the Standstill Period, unless otherwise agreed by the
Compensation Committee, the Compensation Committee shall be comprised of four
(4) directors, consisting of Susan Riley, Brent Rosenthal, Paul Reilly, and
Wesley Nichols (so long as such directors are serving on the Board and continue
to meet the qualifications for service on such committee).

 

5



--------------------------------------------------------------------------------

(d) Audit Committee.

The Board and all applicable committees of the Board shall take all necessary
actions to appoint (i) Susan Riley, Jacques Kerrest, and Paul Reilly to the
Company’s Audit Committee (the “Audit Committee”), effective immediately
following the execution of this Agreement, and (ii) the Additional Independent
Appointee to the Audit Committee, effective immediately following the
appointment of the Additional Independent Appointee to the Board, with Susan
Riley continuing as chair of the Audit Committee. During the Standstill Period,
unless otherwise agreed by the Audit Committee, the Audit Committee shall
initially be comprised of three (3) directors, consisting of Susan Riley,
Jacques Kerrest and Paul Reilly, provided that upon the appointment of the
Additional Independent Appointee to the Board, the Audit Committee shall be
comprised of four (4) directors, consisting of Susan Riley, Jacques Kerrest,
Paul Reilly and the Additional Independent Appointee (so long as such directors
are serving on the Board and continue to meet the qualifications for service on
such committee).

(e) Special Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Susan Riley, Wesley Nichols and Bryan Wiener to the Company’s Special Committee
(the “Special Committee”) and to appoint Wesley Nichols as its chairman. During
the Standstill Period, unless otherwise agreed by the Special Committee, the
Special Committee shall be comprised of three (3) directors, consisting of Susan
Riley, Wesley Nichols and Bryan Wiener (so long as such directors are serving on
the Board and continue to meet the qualifications for service on such
committee).

(f) New Committee Appointments.

i. Subject to the Company’s Corporate Governance Guidelines and Policies and
Applicable Exchange Standards and applicable laws, the Board and all applicable
committees of the Board shall take all actions necessary to ensure that during
the Standstill Period, any new committee of the Board that may be established
consists of two (2) Additional Directors and two (2) Appointed Directors.
Without limiting the foregoing, the Board shall give each of the Appointed
Directors the same due consideration for membership to any new committee of the
Board as any other independent director.

ii. At any such time that Starboard may designate the Starboard Appointee, the
Additional Independent Appointee or the Conditional Independent Appointee to the
Board, the Board shall (A) consider committee appointments for such additional
director in good faith based on the facts and circumstances existing at such
time, including, but not limited to, the committee assignments of other
directors and the skill sets of the new director and (B) appoint the Starboard
Appointee, the Additional Independent Appointee and/or the Conditional
Independent Appointee to at least one (1) committee within ten (10) days of such
director joining the Board; provided, that if the additional director is a
Starboard partner, then such additional director shall also be appointed to the
Special Committee within ten (10) days of such director joining the Board and
either (1) an Additional Director shall be appointed to the Special Committee or
(2) an Appointed Director serving on the Special Committee shall be removed from
the Special Committee.

 

6



--------------------------------------------------------------------------------

(g) Offering Participation Right.

i. For purposes of this Agreement, “New Securities” means equity or
equity-linked securities of the Company; provided that New Securities shall not
include the issuance of any securities (A) pursuant to any stock incentive,
dividend reinvestment or similar compensation plan, (B) as consideration in any
business combination, acquisition or joint venture or (C) directly to any
plaintiff in connection with any settlement of litigation involving the Company,
provided that the sole purpose of such equity issuance is to settle such
litigation based on the Company’s good faith determination that entering into
such settlement is in the best interest of the Company and its stockholders.

ii. So long as Starboard’s Ownership is at least the Minimum Ownership
Threshold, if, during the Standstill Period, the Board determines to issue New
Securities to investors for cash (an “Offering”), then the Company shall offer
thirty percent (30%) of the New Securities to Starboard (the “Offering
Participation Right”).

iii. The Company shall deliver notice to Starboard of any intention to effect a
private Offering (the “Private Offering Notice”) at least seventy-two (72) hours
before the Company delivers any written offering circular or other written
solicitation materials (collectively, “Solicitation Materials”) to other
offerees in the private Offering, which such Private Offering Notice shall
include the total number of New Securities to be issued in any such private
Offering, the cash price for which the Company proposes to issue such New
Securities and such other material terms as may be included in the Solicitation
Materials. Starboard shall have seventy-two (72) hours from the time of its
receipt of the Private Offering Notice to give written notice to the Company of
its non-binding intent to exercise its Offering Participation Right with respect
to such private Offering (the “Private Offering Exercise Notice”). If Starboard
submits a Private Offering Exercise Notice, then the Company shall notify
Starboard, and deliver final Solicitation Materials (if any), at least
seventy-two (72) hours before the closing of such private Offering (the “Final
Private Offering Notice”). Starboard shall have seventy-two (72) hours to given
written notice to the Company of its binding exercise of its Offering
Participation Right with respect to such private Offering (the “Final Private
Offering Exercise Notice”). The Company agrees that any exercise by Starboard of
its Offering Participation Right shall be on financial terms that are no less
favorable than those of any other offeree participating in any such private
Offering. If at any time following the receipt of a Final Private Offering
Notice from the Company, there is any change in the material terms of the
private Offering, the Company shall notify Starboard as promptly as practicable,
and, to the extent that Starboard has delivered the Final Private Offering
Exercise Notice, Starboard shall be given an opportunity to rescind and resubmit
any such Final Private Offering Exercise Notice.

iv. The Company shall deliver notice to Starboard of any intention to effect a
public Offering (the “Public Offering Notice”) as promptly as practicable, but
in no event later than three (3) trading days prior to the filing of the
preliminary prospectus with respect to such public Offering, which such Public
Offering Notice shall include the expected number of New Securities proposed to
be issued in such public Offering and the expected range of pricing. As promptly
as practicable, but in no event later than twenty-four (24) hours prior to any
marketing or “road show” activities, Starboard shall give written notice to the
Company of

 

7



--------------------------------------------------------------------------------

its non-binding intent to exercise its right to acquire all or a portion of its
Offering Participation Right with respect to such public Offering by indicating
the cash price that Starboard would be willing to pay for New Securities to be
issued in the public Offering (the “Public Offering Exercise Notice”).

v. Notwithstanding anything in this Section 1(g) to the contrary, if the Board,
in consultation with the underwriters, placement agents or other distribution
agents for a public Offering, determines that, in its reasonable view, a public
Offering is oversubscribed, then the amount of New Securities to be offered to
Starboard pursuant to the Offering Participation Right shall be reduced to an
amount determined by the Board in consultation with the underwriters, placement
agents or other distribution agents for a public Offering, but in no event shall
such amount be less than (A) ten percent (10%) of the New Securities to be
issued in such public Offering if and only if the public Offering is a
registered and marketed public Offering of Common Stock and (B) twenty percent
(20%) of the New Securities to be issued in such public Offering with respect to
any other public Offering.

vi. For the avoidance of doubt, it is the Parties’ intention that, to the extent
Starboard determines to exercise its Offering Participation Right, it shall do
so on the same pricing terms as other investors in such Offering and shall
neither be afforded any additional governance rights in the Company nor divested
of any current governance rights in the Company, in each case except as
otherwise set forth in this Agreement.

vii. In connection with the exercise of the Offering Participation Right,
Starboard and the Company shall comply with applicable securities laws and
regulations and regulations of any applicable self-regulatory organization and
Applicable Exchange Standards. In furtherance of the foregoing, Starboard shall
reasonably cooperate with the Company to facilitate a public Offering in which
it is exercising its Offering Participation Right, including promptly providing
the Company, upon the Company’s written request, with such information that the
Company in good faith believes is required to be disclosed in any solicitation
materials related thereto.

(h) Next Annual Meeting. The Company agrees to hold the Next Annual Meeting no
later than sixty (60) days following the filing of the Audited Financial
Statements.

(i) Additional Agreements.

i. Starboard will comply, and will cause each of its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”) and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.

 

8



--------------------------------------------------------------------------------

ii. Upon execution of this Agreement, Starboard hereby agrees that it will not,
and that it will not permit any of its controlled Affiliates or Associates to,
(A) nominate or recommend for nomination any person for election at the Next
Annual Meeting, directly or indirectly, (B) submit any proposal for
consideration at, or bring any other business before, the Next Annual Meeting,
directly or indirectly, or (C) initiate, encourage or participate in any “vote
no,” “withhold” or similar campaign with respect to the Next Annual Meeting,
directly or indirectly. Starboard shall not publicly or privately encourage or
support any other stockholder to take any of the actions described in this
Section 1(i)(ii); provided, however, that the foregoing shall not be deemed to
limit the ability of the Starboard Appointee, if such Starboard Appointee is a
Starboard partner, to act in accordance with his or her fiduciary duties to the
Company and its stockholders.

iii. Starboard agrees that it will appear in person or by proxy at the Next
Annual Meeting and will vote all shares of Common Stock beneficially owned by
Starboard at the Next Annual Meeting (A) in favor of the Company’s nominees,
(B) in accordance with the Board’s recommendation with respect to the
ratification of the Company’s independent registered public accounting firm for
the fiscal year ending December 31, 2018, (C) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal, (D) in
accordance with the Board’s recommendation with respect to the frequency of the
Company’s “say-on-pay” proposals and (E) in accordance with the Board’s
recommendation with respect to any other Company proposal or stockholder
proposal presented at the Next Annual Meeting; provided, however, that in the
event Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to the Company’s “say-on-pay”
proposal, the frequency of the Company’s “say-on-pay” proposal or any other
Company proposal or stockholder proposal presented at the Next Annual Meeting
(other than proposals relating to the election of directors), Starboard shall be
permitted to vote in accordance with the ISS or Glass Lewis recommendation.

iv. Prior to the appointment of the Starboard Appointee, if and only if such
Starboard Appointee is a Starboard partner (or any Starboard Replacement
Director who is a Starboard partner), Starboard agrees to obtain from such
Starboard partner (or any Starboard Replacement Director who is a Starboard
partner), and deliver to the Company, an irrevocable resignation letter pursuant
to which the Starboard partner (or any Starboard Replacement Director who is a
Starboard partner) shall resign from the Board and all applicable committees
thereof if at any time Starboard’s Ownership of Common Stock decreases to less
than the Minimum Ownership Threshold. Starboard shall promptly (and in any event
within five (5) business days) inform the Company in writing if at any time
Starboard’s Ownership of Common Stock decreases to less than the Minimum
Ownership Threshold.

v. Prior to the date of this Agreement, the Independent Appointees have
submitted to the Company a fully completed copy of the Company’s standard
director and officer questionnaire and other reasonable and customary director
onboarding documentation (including an authorization form to conduct a
background check) required by the Company in connection with the appointment or
election of new Board members. The Starboard Appointee, the Additional
Independent Appointee, the Conditional Independent Appointee and any Starboard
Replacement Director will also promptly (but in any event prior to being placed
on the Board in accordance with this Agreement) submit to the Company a fully
completed copy of the Company’s standard director and officer questionnaire and
other reasonable and customary director onboarding documentation (including an
authorization form to conduct a background check) required by the Company in
connection with the appointment or election of new Board members.

 

9



--------------------------------------------------------------------------------

vi. Starboard agrees that the Board or any committee thereof, in the exercise of
its fiduciary duties, may recuse the Starboard Appointee, if and only if such
Starboard Appointee is a Starboard partner (or any Starboard Replacement
Director who is a Starboard partner), from any Board or committee meeting or
portion thereof at which the Board or any such committee is evaluating and/or
taking action with respect to (A) the exercise of any of the Company’s rights or
enforcement of any of the obligations under this Agreement, (B) any action taken
in response to actions taken or proposed by Starboard or its Affiliates or
Associates with respect to the Company, (C) any proposed transaction between the
Company and Starboard or its Affiliates or Associates, or (D) an Offering.

vii. Promptly after the date of this Agreement, the Board and the Company shall
take all necessary action to terminate that certain Tax Asset Protection Rights
Agreement, dated as of February 8, 2017, by and between the Company and American
Stock Transfer & Trust Company, LLC. Notwithstanding the foregoing, the Board
(and not any committee thereof, including the Special Committee) shall have the
right to adopt a stockholder rights plan in the future if it determines, in good
faith, that doing so is in the best interest of the Company and its
stockholders, provided, however, that any such stockholder rights plan adopted
by the Board during the Standstill Period shall not have an ownership limit of
less than 10% of the Company’s outstanding Common Stock, provided, further, that
Starboard shall have the right to increase its beneficial ownership to up to 15%
of the Company’s outstanding Common Stock (excluding any securities issued in
connection with Starboard’s exercise of the Offering Participation Right) if the
Board adopts a stockholder rights plan during the Standstill Period that has an
ownership limit of less than 15% of the Company’s outstanding Common Stock. To
the extent the Board determines to adopt a stockholder rights plan in the future
pursuant to the preceding sentence, such rights plan shall not apply to
Starboard’s then current ownership of equity of the Company. For the avoidance
of doubt, any increases in Starboard’s ownership of equity of the Company
resulting from Starboard’s exercise of the Offering Participation Right pursuant
to Section 1(g) shall be exempted from any new rights plan referenced herein.

viii. Promptly after the date of this Agreement, the Parties shall file a joint
stipulation to dismiss with prejudice Starboard Value and Opportunity Master
Fund Ltd. v. comScore, Inc., C.A. No. 2017-0533-AGB (Del. Ch.) (the “Starboard
Litigation”), and take all further action necessary to effect the dismissal of
the Starboard Litigation.

ix. The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions, effective no later than immediately following
the execution of this Agreement, to determine, in connection with their initial
appointment as a director and nomination by the Company at the Next Annual
Meeting, as applicable, that each of the Appointed Directors is deemed to be
(A) an Incumbent Director (as such term may be defined in the definition of
“Change in Control” under certain Company incentive plans, options plans or
employment agreements, including, without limitation, the Company’s 2007 Equity
Incentive Plan, as amended and restated on September 8, 2014 (the “2007 Equity
Plan”)

 

10



--------------------------------------------------------------------------------

or any other related plans or agreements that refer to the 2007 Equity Plan’s
definition of “Change in Control”) and (B) a member of the Board as of the
beginning of any applicable measurement period for the purposes of the
definition of “Change in Control” or “Change in Effective Control” under certain
incentive plans, options plans or employment agreements of the Company,
including, without limitation, the Change of Control and Severance Agreements
between the Company and certain of its named executive officers.

2. Standstill Provisions.

(a) Starboard agrees that, from the date of this Agreement until the earlier of
(x) the date that is thirty (30) business days prior to the deadline for the
submission of stockholder nominations for the 2019 Annual Meeting (which, for
the avoidance of doubt, shall be the first annual meeting of stockholders at
which directors are elected following the Next Annual Meeting) pursuant to the
Bylaws or (y) the date that is ninety (90) days prior to the first anniversary
of the Next Annual Meeting (the “Standstill Period”), neither it nor any of its
Affiliates or Associates under its control will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner:

i. engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

ii. form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit B, but does not include any other entities or persons not identified
on Exhibit B as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

iii. deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Starboard and otherwise in accordance with this Agreement;

iv. seek, or encourage any person or entity, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors; provided,
however, that nothing in this Agreement shall prevent Starboard or its
Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2019 Annual Meeting so long as such
actions do not create a public disclosure obligation for Starboard or the
Company and are undertaken on a basis reasonably designed to be confidential and
in accordance in all material respects with Starboard’s normal practices in the
circumstances;

 

11



--------------------------------------------------------------------------------

v. (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, (C) affirmatively solicit a third party to
make an offer or proposal (with or without conditions) with respect to any
merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company, or publicly encourage, initiate or
support any third party in making such an offer or proposal, (D) publicly
comment on any third party proposal regarding any merger, acquisition,
recapitalization, restructuring, disposition, or other business combination with
respect to the Company by such third party prior to such proposal becoming
public or (E) call or seek to call a special meeting of stockholders;

vi. seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Section 1;

vii. seek to advise, encourage, support or influence any person or entity with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 1;
or

viii. make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), Starboard shall
be entitled to (i) vote its shares on any other proposal duly brought before the
Next Annual Meeting or otherwise vote as Starboard determines in its sole
discretion and (ii) disclose, publicly or otherwise, how it intends to vote or
act with respect to any securities of the Company, any stockholder proposal or
other matter to be voted on by the stockholders of the Company and the reasons
therefor (in each case, subject to Section 1(i)(iii)).

(c) Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by the Appointed Directors of their fiduciary duties solely in their capacity as
directors of the Company and in a manner consistent with their and Starboard’s
obligations under this Agreement.

3. Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both would constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document or agreement to which the Company is a party or
by which it is bound.

 

12



--------------------------------------------------------------------------------

4. Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as currently in effect, (d) the execution,
delivery and performance of this Agreement by Starboard does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to Starboard, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
would constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, Starboard’s Ownership is 2,775,000 shares of Common Stock and (f) as
of the date hereof, other than as disclosed herein or in the Press Release (as
defined below), Starboard does not currently have, and does not currently have
any right to acquire, any interest in any other securities of the Company (or
any rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its controlled Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond to the ownership of Common Stock, whether or not any of
the foregoing would give rise to beneficial ownership, and whether or not to be
settled by delivery of Common Stock, payment of cash or by other consideration,
and without regard to any short position under any such contract or
arrangement).

5. Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit C. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make public announcement
regarding this Agreement or the matters contemplated hereby without the prior
written consent of the other Party. During the Standstill Period, neither the
Company nor Starboard nor the Appointed Directors shall make any public
announcement or statement that is inconsistent with or contrary to the terms of
this Agreement.

 

13



--------------------------------------------------------------------------------

6. Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

7. Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company, including, but not
limited to its Schedule 13D filings, the Starboard Litigation and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $500,000 in the aggregate.

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (c) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (d) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

14



--------------------------------------------------------------------------------

If to the Company:

comScore, Inc.

11950 Democracy Drive

Suite 600

Reston, Virginia 20190

  Attention: Carol A. DiBattiste

  Facsimile: (703) 438-2051

  Email: cdibattiste@comscore.com

with a copy (which shall not constitute notice) to:

King & Spalding LLP

1185 Avenue of the Americas

New York, New York 10036

  Attention: James C. Woolery / Cal Smith

  Facsimile: (212) 556-2222

  E-mail: jwoolery@kslaw.com

calsmith@kslaw.com

and to:

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, Georgia 30309

  Attention: Lizanne Thomas

  Facsimile: (404) 581-8330

  E-mail: lthomas@jonesday.com

If to Starboard or any member thereof:

Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

  Attention: Jeffrey C. Smith

  Facsimile: (212) 845-7989

  Email: jsmith@starboardvalue.com

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  Attention: Steve Wolosky / Andrew Freedman

  Facsimile: (212) 451-2222

  Email: swolosky@olshanlaw.com

afreedman@olshanlaw.com

 

15



--------------------------------------------------------------------------------

10. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander the other Party or
such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or

 

16



--------------------------------------------------------------------------------

former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives; provided, however, any statements
regarding the Company’s operational or stock price performance or any strategy,
plans, or proposals of the Company not supported by the Starboard Appointee that
do not disparage, call into disrepute or otherwise defame or slander any of the
Company’s officers, directors, employees, stockholders, agents, attorneys or
representatives (“Opposition Statements”), if and only if such Starboard
Appointee is a Starboard partner, shall not be deemed to be a breach of this
Section 12 (subject to, for the avoidance of doubt, any obligations of
confidentiality as a director that may otherwise apply); provided, further, that
if any Opposition Statement is made by Starboard, the Company shall be permitted
to publicly respond with a statement similar in scope to any such Opposition
Statement.

13. Mutual Release.

To the extent permitted by law, the Company, on the one hand, and Starboard, on
the other hand, on behalf of themselves and for all of their affiliated,
associated, related, parent and subsidiary entities, joint ventures and
partnerships, successors, assigns, and the respective owners, officers,
directors, partners, members, managers, principals, parents, subsidiaries,
predecessor entities, agents, representatives, employees, shareholders,
advisors, consultants, attorneys, heirs, executors, administrators, successors
and assigns of any such person or entity (collectively “Released Persons”),
irrevocably and unconditionally release, settle, acquit and forever discharge
the other and all of their Released Persons, from any and all causes of action,
claims, actions, rights, judgments, obligations, damages, amounts, demands,
losses, controversies, contentions, complaints, promises, accountings, bonds,
bills, debts, dues, sums of money, expenses, specialties and fees and costs
(whether direct, indirect or consequential, incidental or otherwise including,
without limitation, attorney’s fees or court costs, of whatever nature) incurred
in connection therewith of any kind whatsoever, in their own right,
representatively, derivatively or in any other capacity, in law or in equity or
liabilities of whatever kind or character, arising under federal, state,
foreign, or common law or the laws of any other relevant jurisdiction from the
beginning of time to the date of this Agreement, including, without limitation,
arising out of or related to the Starboard Litigation (the “Claims”); provided,
however, this release and waiver of Claims shall not include (a) claims to
enforce the terms of this Agreement or (b) claims that the Company, on the one
hand, or Starboard, on the other hand, have no knowledge of as of the date of
this Agreement.

14. Confidentiality.

Any Starboard Appointee who is a Starboard partner, if he or she wishes to do
so, subject to Section 15, may provide confidential information of the Company
which such Starboard partner learns in his or her capacity as a director of the
Company, including discussions or matters considered in meetings of the Board or
Board committees (collectively, “Company Confidential Information”), to
Starboard, its Affiliates and Associates and legal counsel
(collectively, “Starboard Representatives”), in each case solely to the extent
such Starboard Representatives need to know such information in connection with
Starboard’s investment in the Company; provided, however, that Starboard
(a) shall inform such Starboard Representatives of the confidential nature of
any such Company Confidential Information and (b) shall cause such Starboard
Representatives to refrain from disclosing such Company Confidential Information
to anyone (whether to any company in which Starboard has an investment or
otherwise), by any

 

17



--------------------------------------------------------------------------------

means, or otherwise from using the information in any way other than in
connection with Starboard’s investment in the Company. The Starboard partner and
Starboard shall not, without the prior written consent of the Company, otherwise
disclose any Company Confidential Information to any other person or entity.

15. Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
has received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

16. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities. This Agreement shall terminate at the end of the
Standstill Period, except the provisions of Section 14, Section 15 and
Section 16, which shall survive such termination.

[The remainder of this page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

COMSCORE, INC. By:  

/s/ Susan Riley

  Name: Susan Riley   Title:   Chair

STARBOARD VALUE LP

By: Starboard Value GP LLC, its general partner

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP, its investment manager

STARBOARD VALUE AND OPPORTUNITY S LLC

By: Starboard Value LP, its manager

STARBOARD VALUE GP LLC

By: Starboard Principal Co LP, its member

STARBOARD PRINCIPAL CO LP

By: Starboard Principal Co GP LLC, its general partner

STARBOARD VALUE AND OPPORTUNITY C LP

By: Starboard Value R LP, its general partner

STARBOARD VALUE R LP

By: Starboard Value R GP LLC, its general partner

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE R GP LLC

 

By:  

/s/ Peter A. Feld

Name: Peter A. Feld Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

 

Class I Directors (if elected, to serve until the 2020 Annual Meeting)   

1. Susan Riley

2. Wesley Nichols

3. Paul Reilly

Class II Directors (if elected, to serve until the 2021 Annual Meeting)   

1. Brent Rosenthal

2. William Livek

3. Bryan Wiener

Class III Directors (if elected, to serve until the 2019 Annual Meeting)   

1. Gian Fulgoni

2. Jacques Kerrest

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE LP

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE R LP

STARBOARD VALUE R GP LLC

PETER A. FELD

MARK R. MITCHELL

JEFFREY C. SMITH

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

PRESS RELEASE

 

C-1



--------------------------------------------------------------------------------

NOT FOR IMMEDIATE RELEASE    Contact: Andrew Lipsman                   comScore,
Inc.                   312-775-6510                   press@comscore.com

comScore Names New Independent Directors to Board

Reaches Settlement Agreement with Starboard

Tax Asset Protection Rights Agreement Terminated

RESTON, Va. – September 29, 2017 – comScore, Inc. (OTC: SCOR) today announced
that it has agreed to appoint new independent directors to its Board as part of
a settlement agreement with Starboard Value LP, one of comScore’s largest
shareholders, with a4.8% ownership position. The new independent directors, who
were proposed by Starboard and approved by the comScore board, are Wesley
Nichols, Paul Reilly and Bryan Wiener. Another new independent director to be
proposed by Starboard will be named shortly as well. The four new directors will
join the five directors currently serving on comScore’s Board.

Sue Riley, comScore’s Board Chair, said, “We are pleased to welcome these highly
respected, independent directors to our board, and to have reached an agreement
with Starboard that we believe is in the best interests of all our shareholders.
The new directors will bring valuable experience and fresh perspectives to our
Company at an important time, and their addition represents another significant
step forward as we seek to set a clear path forward for comScore. Having now
substantially reconstituted the Board and reached an agreement with Starboard,
we continue to be laser focused on resolving the Company’s pending financial
statement restatements and ensuring we deliver value to our shareholders.”

Peter A. Feld, Managing Member of Starboard Value, said, “The appointment of
these new directors will provide additional insights and valuable expertise to
comScore as it continues to focus on profitability and growth. We are pleased to
have worked constructively with comScore to reach this agreement, which we
believe will further strengthen the Board of Directors. We are confident that
the newly reconstituted board will enhance value for shareholders and improve
the Company’s financial reporting and operations.”

Pursuant to the agreement, Starboard has agreed to dismiss its current
litigation against the Company. Further, in connection with the agreement, the
Company announced that its tax asset protection rights agreement will terminate
immediately.

The complete agreement between comScore and Starboard will be filed with the
U.S. Securities and Exchange Commission on

Form 8-K.

King & Spalding served as the Special Committee’s legal advisor in connection
with the Company’s settlement with Starboard and Jones Day served as the
Company’s legal advisor. Goldman Sachs served as the Company’s financial
advisor.

New Directors

Wesley Nichols is an industry authority in predictive analytics, AI/Machine
Learning, and technology. He is currently a Board Partner at Upfront Ventures
and an active technology investor and advisor. Most recently, he was the SVP,
Strategy at Neustar, Inc., a leading company in authenticated identity for
marketing and security, which was recently acquired by Golden Gate Capital. A
year earlier, Neustar acquired his company MarketShare, where he was co-founder
and CEO from 2005 to 2016. Prior to that, Mr. Nichols was President and CEO of
TBWA’s digital business at Omnicom Group and founder and CEO of Direct Partners,
which was acquired by Omnicom Group. Mr. Nichols is a member of the Board of
Directors of TrueCar, Inc., BJ’s Restaurants, Inc. and the LAPD Foundation, and
a Trustee of Randolph-Macon College. He is the author of the Harvard Business
Review cover story, Analytics 2.0 and the 2016 winner of the EY Entrepreneur of
the Year Award.

 

C-2



--------------------------------------------------------------------------------

Paul Reilly is a global strategist and seasoned financial executive with
first-hand understanding of operating in the global marketplace. He is currently
a member of the board of directors of Cabot Microelectronics Corporation and
Assurant, Inc. Most recently, Mr. Reilly served as EVP of Arrow Electronics,
Inc., a global provider of products, services and solutions to industrial and
commercial users of electronic components and enterprise computing solutions,
until he retired in February 2017. Prior to that, he served in numerous senior
executive roles at Arrow Electronics, including as EVP, Finance and Operations,
CFO, SVP and Head of Global Operations. He joined Arrow Electronics in early
1991 and held various positions within the company prior to assuming the role of
CFO in 2001. Before joining Arrow Electronics, Mr. Reilly worked in the business
assurance practice of the New York office of KPMG Peat Marwick. He is a
certified public accountant.

Bryan Wiener is an Internet entrepreneur with over 20 years of experience
pioneering digital companies, and a track record for growing businesses in
disruptive markets, including the rise of 360i as a leading digitally led
advertising agency, where he currently serves as Executive Chairman (and
previously served as CEO from 2005 to 2013). Prior to that, Mr. Wiener was
Co-CEO of Innovation Interactive, the privately held parent company of 360i and
digital media SaaS provider IgnitionOne, from 2004 until it was acquired by
Dentsu in 2010. He also previously held a series of senior management positions
at Net2Phone and as General Manager at TheGlobe.com. Mr. Wiener currently serves
on the Advisory Board for IAB and the Newhouse School of Communications at
Syracuse University, where he was inducted into the S.I. Newhouse School of
Public Communications Hall of Fame. Mr. Wiener has been named a “Media Maven” by
Advertising Age and to the “Mediaweek 50 List” (now part of Adweek).

About comScore

comScore is a leading cross-platform measurement company that measures
audiences, brands and consumer behavior everywhere. comScore completed its
merger with Rentrak Corporation in January 2016, to create the new model for a
dynamic, cross-platform world. Built on precision and innovation, comScore’s
data footprint combines proprietary digital, TV and movie intelligence with vast
demographic details to quantify consumers’ multiscreen behavior at massive
scale. This approach helps media companies monetize their complete audiences and
allows marketers to reach these audiences more effectively. With more than 3,200
clients and a global footprint in more than 75 countries, comScore is delivering
the future of measurement. Shares of comScore stock are currently traded on the
OTC Market (OTC: SCOR). For more information on comScore, please visit
comscore.com.

About Starboard Value LP

Starboard Value LP is a New York-based investment adviser with a focused and
fundamental approach to investing in publicly traded U.S. companies. Starboard
invests in deeply undervalued companies and actively engages with management
teams and boards of directors to identify and execute on opportunities to unlock
value for the benefit of all shareholders.

 

C-3



--------------------------------------------------------------------------------

Cautionary Note Regarding Forward-Looking Statements

This press release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934, including, without limitation, comScore’s expectations
regarding the Company’s financial re-restatement process, delivering and
enhancing shareholder value and operational initiatives for growth. These
statements involve risks and uncertainties that could cause our actual results
to differ materially from expectations, including, but not limited to, the
difficulty of predicting the timing of the completion of the Company’s financial
restatements and related audits, its impact on the Company’s historical
financial information, and the timing of the related filings; costs, risks and
uncertainties associated with the restatements and audits; risks relating to the
substantial costs and diversion of personnel’s attention and resources deployed
to address the financial reporting and internal control matters as well as risks
and uncertainties associated with terminating the Company’s tax asset protection
rights agreement and other uncertainties arising out of the Company’s settlement
agreement with Starboard. For additional discussion of risk factors, please
refer to filings that comScore makes from time to time with the SEC and which
are available on the SEC’s website (www.sec.gov).

Investors are cautioned not to place undue reliance on our forward-looking
statements, which speak only as of the date such statements are made. comScore
does not intend or undertake any obligation to publicly update any
forward-looking statements to reflect events, circumstances or new information
after the date of this press release, or to reflect the occurrence of
unanticipated events.

Press Contact:

Andrew Lipsman

comScore, Inc.

312-775-6510

press@comscore.com

 

C-4